973 So. 2d 1161 (2007)
K.W., a child, Petitioner,
v.
DEPARTMENT OF JUVENILE JUSTICE, Respondent.
No. 1D07-0304.
District Court of Appeal of Florida, First District.
February 21, 2007.
Nancy A. Daniels, Public Defender, and John W. Hedrick, Assistant Public Defender, Tallahassee, for Petitioner.
Bill McCollum, Attorney General, and Judy Bone, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of habeas corpus is dismissed as moot.
BARFIELD, BENTON, and POLSTON, JJ., concur.